Citation Nr: 0110491	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-11 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  The propriety of the assignment of a 30 percent rating 
for post-traumatic stress disorder (PTSD), effective November 
7, 1996.  

2.  The propriety of the assignment of a 50 percent rating 
for PTSD, effective April 15, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 RO decision granted 
service connection for PTSD with a 30 percent rating, 
effective November 7, 1996 and with a 50 percent rating, 
effective April 15, 1998. See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran has raised a claim for a total disability rating 
based on individual unemployability.  However, this issue 
have not been developed for appellate review and is referred 
to the RO for appropriate consideration.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Kellar v. Brown, 6 Vet. 
App. 157 (1994).  


REMAND

The veteran claims that his service-connected PTSD warrants 
higher evaluations than currently assigned.  The file shows 
that there is a further VA duty to assist the veteran in 
developing the facts pertinent to his claim.  38 C.F.R. 
§§ 3.103, 3.159 (2000).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Since this is an initial rating case, after the grant of 
service connection, consideration must be given to whether 
different percentage ratings should be assigned for different 
periods of time based on the facts found (i.e., "staged 
ratings").  Fenderson, supra.  As noted above, the RO has 
assigned different percentage ratings for the veteran's PTSD 
since the effective date of service connection.  

The veteran underwent a private psychiatric evaluation in 
January 2000 conducted by F. Joseph Whelan, M.D.  Dr. Whelan 
related that the veteran had all the cardinal signs and 
symptoms of chronic, severe PTSD, including flashbacks, 
nightmares, vigilance, and an increased startle reaction.  
Other diagnoses included chronic dermatological lesions, 
chronic low back pain, and chronic right knee pain.  Dr. 
Whelan noted that the veteran appeared to have suffered some 
significant physical and emotional injuries during active 
military service.  He opined that the veteran was 100 percent 
permanently and totally disabled based on "on the job" 
injuries sustained during active duty.  It was noted that any 
attempt for vocational and rehabilitative training for the 
veteran would be futile.  In this regard, the Board notes 
that the basis of some of the history recorded by Dr. Whelan 
is unclear, and it is, in fact, somewhat inconsistent with 
recorded facts in the record.  It would be helpful if Dr. 
Whelan could be asked to provide the source of information 
for his statement regarding "on-the-job" injuries in 
service, so that the probative value of his report can be 
properly assessed.  Moreover the reports of the examinations 
that Dr. Whelan conducted on November 17, 1999 and December 
3, 1999 should be obtained, as well as any up-to-date 
treatment records.

Historically, VA medical records have included diagnoses of 
dysthymic disorder; personality disorder, not otherwise 
specified; passive aggressive personality traits, and PTSD.  
The veteran's last VA examination was conducted in May 1999.  
The diagnoses included chronic PTSD; alcohol abuse, in 
remission, and cannabis abuse, in remission.  The Board notes 
that the RO scheduled another VA examination in June 2000; 
however, the veteran failed to report.  It appears that the 
veteran has refused in the past to report for VA examination 
because he wanted it to be conducted in another facility.  
Under the circumstances of this case, the veteran should be 
given one more opportunity to report for a VA examination to 
evaluate his PTSD.  He should understand, however, that if, 
without good cause, he fails to report for the VA 
examination, his claim may be denied in accordance with 38 
C.F.R. § 3.655.  

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Accordingly, the case is remanded for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and non-VA) who 
have treated him for PTSD since May 1999.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.  38 C.F.R. 
§ 3.159.  

2.  The RO should attempt to obtain any 
additional notes or records of treatment 
from Dr. Whelan, to include the reports 
of his examinations on November 17, 1999 
and December 3, 1999.  In addition, the 
RO should contact Dr. Whelan and ask him 
to supply information with adequate 
medical rationale as to what extent the 
veteran's PTSD, alone prevents his 
employment.  He should be asked to 
provide information upon which he relied 
when he stated that the veteran was 100 
percent disabled due to "on-the-job" 
injuries sustained in service.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The claims folder must be provided 
to and reviewed by the doctor in 
conjunction with the examination.  All 
indicated psychological testing should be 
undertaken and the results made a part of 
the record.  The doctor should note the 
presence or absence of the various signs 
and symptoms which are listed in the 
rating criteria for PTSD (see 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000)).  A 
Global Assessment of Functioning (GAF) 
score should be assigned and explained, 
and the doctor should assess the degree 
of occupational and social impairment due 
solely to service-connected PTSD, to the 
exclusion of non-service-connected mental 
and physical ailments.  To the extent 
possible, the examiner should distinguish 
between the symptoms of PTSD and those 
due to any other, nonservice-connected 
psychiatric disorder.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  Thereafter, the RO should readjudicate 
the veteran's claim for higher evaluations 
for PTSD (including any higher "staged 
ratings" per Fenderson).  In so doing, the 
RO is reminded to weigh each item of 
evidence for its probative value.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




